Citation Nr: 1646244	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968, with verified service in the Republic of Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran states that his hypertension is due to his military service and/or is secondary to his service-connected type 2 diabetes mellitus.

The Veteran's service treatment records do not document any complaints, findings, diagnosis, or treatment of hypertension in service.  The Board concedes that the Veteran is presumed to have been exposed to herbicides in service, in light of his confirmed service in the Republic of Vietnam.

More than 30 years after his service discharge, a December 2000 VA treatment record noted a diagnosis of "essential" hypertension for the Veteran.  Thereafter, ongoing VA treatment records have documented his treatment for hypertension.  The record also reflects that the Veteran is service-connected for type 2 diabetes mellitus (which was diagnosed in the 1970s, many years prior to his hypertension diagnosis).

At a June 2008 VA hypertension examination, the Veteran was diagnosed with essential hypertension, and it was noted that he had no history of hypertensive renal disease.  The VA examiner opined that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by or a result of his service-connected type 2 diabetes mellitus.  For rationale, the VA examiner noted that a review of VA laboratory data from 2001 (just after the Veteran's hypertension diagnosis) had revealed normal renal function and no evidence of proteinuria, and therefore: "Given the absence of diabetic kidney disease at time of hypertension diagnosis, it is less likely as not that [the] Veteran's essential hypertension is caused by or a result of [the] Veteran's diabetes.  Also, review of current labs reveals no evidence of diabetic kidney disease, hence there is no evidence that [the] Veteran's essential hypertension is aggravated by [the] Veteran's diabetes mellitus."

In an April 2009 statement, the Veteran's VA doctor stated: "When [the Veteran] started coming to [this] clinic back in 2000[,] his blood pressure was high[.]  I started blood pressure medication for htn [hypertension] control and for the renoprotective effect that lisinopril has in patients with dm [diabetes mellitus] preventing proteinuria.  Diabetes can be a cause of hypertension also in my opinion."  However, this VA doctor did not provide any rationale for this opinion or any explanation as to how this opinion may relate to the Veteran's specific case.

Subsequent VA treatment records have revealed that the Veteran was diagnosed with acute renal failure in July 2011 and with chronic kidney disease stage I in August 2011.  His most recent VA medical problem list of record (dated in September 2016) continues to list benign essential hypertension, chronic kidney disease (stage I), and acute kidney failure (unspecified) as active problems for the Veteran.

In an October 2016 brief, the Veteran's representative referred to "various credible medical treatises that attest to the pathological correlation between type [2] diabetes and hypertension" and also submitted copies of the described medical treatises.

As there are no medical opinions currently of record which address a causal connection (nexus) between the Veteran's hypertension and his exposure to herbicides in service, an examination to secure such medical opinion (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, in light of the Veteran being diagnosed with both acute renal failure and chronic kidney disease beginning in 2011 (after the June 2008 VA hypertension examination), a new medical opinion (with adequate rationale, taking into account the medical treatises submitted by the Veteran's representative in October 2016) is needed in order to address any possible relationship between his hypertension and his service-connected type 2 diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for a hypertension examination of the Veteran to ascertain the likely cause of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Please identify the likely cause for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was:

(a) incurred in, related to, or caused by any incident of his military service (to specifically include, with explanation, whether it is related to his presumed herbicide exposure therein); OR

(b) caused or aggravated (the opinion must address aggravation) by his service-connected type 2 diabetes mellitus (with consideration of the Veteran's diagnoses of acute renal failure and chronic kidney disease beginning in 2011 and taking into account the medical treatises submitted by the Veteran's representative in October 2016)?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate. 

The examiner is also reminded that the fact that hypertension is not on the list of presumptively service-connected diseases does not preclude establishing service connection on a direct basis if the evidence in this case indicates that it is at least as likely as not that the herbicide exposure caused this Veteran's hypertension.

2. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for hypertension.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

